LAGOA, J.
Petitioner, Eugene Rudoy, seeks a writ of prohibition to disqualify the trial court judge. We deny the petition.
On October 21, 2015, Petitioner moved to disqualify the trial court judge based on comments made at a July 9, 2015 hearing. The motion was denied by the trial court judge on November 4, 2015. Rudoy filed the instant petition with this Court on September 9, 2016.
Florida Rule of Judicial Administration 2.330(e) states that “[a] motion to disqualify shall be filed within a reasonable time not to exceed 10 days after discovery of the facts constituting the grounds for the motion and shall be promptly presented to the court for an immediate ruling.” Because the motion to disqualify was not timely filed pursuant to Florida Rule of Judicial Administration 2.330(e), the petition for writ of prohibition is denied. See State v. Oliu, 183 So.3d 1161, 1163 (Fla. 3d DCA 2016); Sherman v. Town of Bay Harbor Islands, 939 So.2d 1110 (Fla. 1st DCA 2006).
Petition denied.